Name: Commission Regulation (EEC) No 99/81 of 15 January 1981 altering the components used to calculate the differential amounts for colza and rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 14/ 14 Official Journal of the European Communities 16 . 1 . 81 COMMISSION REGULATION (EEC) No 99/81 of 15 January 1981 altering the components used to calculate the differential amounts for colza and rape seed tial amounts were fixed by Regulation (EEC) No 1690/80 (9), as last amended by Regulation (EEC) No 3010/80 ( 10) ; whereas, in the case of the pound sterling, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 for the period 7 to 13 January 1981 has changed, by reference to the repre ­ sentative rate valid on 19 January 1981 , by at least one point from the percentage used for the previous fixing ; whereas this fact should be taken into account when fixing the components used to calculate the differential amounts for colza and rape seed where those components are already applied in respect of the Member States concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( ! ), as last amended by the Act of Accession of Greece (2), Having regard to Commission Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1366/80 ( «), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed (5), as last amended by Regulation (EEC) No 852/78 (6), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2300/73 of 23 August 1973 (7), as last amended by Regulation (EEC) No 11 62/80 (8), laid down detailed rules of application for Regulation (EEC) No 1569/72 ; whereas the components used to calculate the differen ­ HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1690/80 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 19 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 January 1981 . For the Commission The President Gaston THORN (1) OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 291 , 19 . 11 . 1979, p. 17. (3 ) OJ No L 106, 29 . 4 . 1977, p . 27. (&lt;) OJ No L 140, 5 . 6 . 1980, p . 19 . (5) OJ No L 167, 25. 7. 1972, p. 9 . (') OJ No L 116, 28 . 4. 1978 , p . 6 . f) OJ No L 236, 24 . 8 . 1973, p . 28 . C) OJ No L 118, 9 . 5. 1980, p . 25. C) OJ No L 166, 1 . 7 . 1980, p. 65. 10) OJ No L 345, 20 . 12. 1980, p . 9 . 16. 1 . 81 Official Journal of the European Communities No L 14/ 15 ANNEX Target price corrective (coefficient to be applied) Subsidy or refund corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) + 00980  00980 1 . Colza and rape seed, processed for oil production in Germany or exported from that country :  harvested in Germany  harvested in the BLEU or in the Netherlands  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 00815 00980 00980 0-1 100 01161 00554 + 00180  00180 2. Colza and rape seed, processed for oil production in the BLEU and in the Netherlands or re-exported from that country :  harvested in Germany  harvested in the BLEU or in the Netherlands  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 00887 0-1491 00180 00180 00311 0-0377 Nil Nil 0-1086  0-0183   0-0134 0-1701   0-0200 3 . Colza and rape seed, processed for oil production in Denmark or exported from that country :  harvested in Germany  harvested in the BLEU or in the Netherlands  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 4. Colza and rape seed, processed for oil production in France or exported from that country :  harvested in Germany  harvested in the BLEU or in the Netherlands  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy Nil Nil 0-1086  0-0183   0-0134 0-1701   0-0200 No L 14/ 16 Official Journal of the European Communities 16. 1 . 81 Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied) applied) 5 . Colza and rape seed, processed for oil production in the United Kingdom or exported from that country : + 0-1454  01 454 +   harvested in Germany 0-0525  harvested in the BLEU or in the Netherlands  01 297  harvested in France  0-1454  harvested in Denmark  0-1454  harvested in Ireland  0-1568  harvested in the United Kingdom    harvested in Italy  0-1625 6. Colza and rape seed, processed for oil production in Ireland or exported from that country :  00135 + 0-0135 +   harvested in Germany 01 237 _  harvested in the BLEU or in the Netherlands 0-0321   harvested in France 00135   harvested in Denmark 0-0135   harvested in Ireland    harvested in the United Kingdom 0-1860   harvested in Italy  0-0068 7. Colza and rape seed, processed for oil production in Italy or exported from that country :  00204 + 00204 +   harvested in Germany 0-1313  harvested in the BLEU or in the Netherlands 0-0391   harvested in France 0-0204   harvested in Denmark 0-0204   harvested in Ireland 0-0068   harvested in the United Kingdom 01940   harvested in Italy  